ORDER

PER CURIAM.
This is an action to recover proceeds under a life insurance policy allegedly issued to Appellant Ernestine Smith’s deceased husband. Appellant appeals the grant of summary judgment in favor of Respondents, American Family Life Insurance and Gary Henderson, an agent of American Family Life Insurance.
We have reviewed the briefs and the record. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment of the trial court is affirmed pursuant to Rule 84.16(b).*

 Respondents' joint motion to strike Appellant’s brief or alternatively to dismiss Appellant’s appeal, which was taken with the case, is denied.